DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on August 11, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,827,527 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 49 recites the limitation "the adjacent layers of media" in the last two lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2007/0169449 to Merritt (hereinafter referred to as Merritt).
	In regard to claim 49, as best shown in figure 1, Merritt discloses a media pack (12) with an inlet and outlet face. The media pack (12) is formed by coupling a plurality of layers of media together to form the media pack. A reinforcing structure (28) is provided at one face to reinforce the media pack. The reinforcing structure (28) is an adhesive bead, which can include a hot melt adhesive, a urethane, or an epoxy. Merritt does not specifically disclose the method of applying the adhesive bead beads to reinforce the media pack. These types of adhesive are known to be applied in a flowable state when they are tacky and need to harden or cure to into a solid form. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the adhesive beads in Merritt by applying the adhesive, or reinforcing agent, in a flowable state and hardening it to form a reinforcing structure as this is a well-known method for applying an adhesive. The reinforcing structure (28) is applied to the media pack (12), which already has the layers of media coupled together. Thus, the reinforcing agent is applied after coupling adjacent layers of media.

Response to Arguments
Applicant's arguments filed August 11, 2021, in regard to claim 49, have been fully considered but they are not persuasive.
	In regard to claim 49, the examiner firstly notes the claim still does not have proper antecedent basis for “the adjacent layers of media”. The claim now includes “coupling a plurality of layers of media together”. It is still not clear which layers form “the adjacent layers of media”. Claim 49 was not indicated to include allowable subject matter in the previous office action (Non-Final Rejection mailed May 11, 2021). The claim depended from a rejected claim and did not include proper antecedent basis in any of the claims, and was only rejected under 35 USC 112 as it was not clear what this limitation was supposed to further limit. Upon further consideration of amended claim 49, it is considered to be obvious over Merritt, see the above rejection. The reinforcing agent in Merritt is applied to the already formed media pack which already has adjacent layers coupled together. 

Allowable Subject Matter
Claims 20 – 34, 37, 38, 41 – 43, 45, 46, and 53 – 56 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	The examiner firstly notes the properly filed terminal disclaimer overcomes the previous non-statutory double patenting rejection. 
	Merritt (US 2007/0169449) is considered to represent the closest prior art.

	In regard to independent claim 22, there is no teaching or suggestion in Merritt for applying the reinforcing agent by immersing the at least one of the inlet face and the outlet face in the reinforcing agent in a bath of reinforcing agent in the flowable state. Claim 23 depends form claim 22 and is allowed for at least the same reason as claim 22. 
	In regard to independent claim 42, Merritt discloses a seal (50) located on the outside of the media pack (12). There is no teaching or suggestion in Merritt for a portion of the seal member to overlap with a portion of the reinforcing agent. 
	In regard to independent claim 45, as discussed above, Merritt applies the reinforcing agent to an end face of the media pack. There is similarly no teaching or suggestion for step the step of applying the reinforcing agent to include absorbing the reinforcing agent into media of the media pack. 
	In regard to independent claim 55, Merritt shows the reinforcing agent on the surface of the media pack face. There is no teaching or suggestion for the reinforcing agent to extend at least 0.100 inch into the filter media pack from the corresponding face. 
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773